Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/27/2021, are accepted and do not introduce new matter. 
Claims 1, 3 and 5-12 are pending; claims 2 and 4 are cancelled. 

Allowable Subject Matter
Claims 1, 3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 7 and 8, the prior art does not teach a spraying apparatus comprising: a spraying apparatus main body that has a liquid flow passage and a gas flow passage; a liquid introduction portion; an annular gas introduction portion; a gas-liquid spout portion that covers the liquid introduction portion and the annular gas introduction portion; a liquid inlet that is provided for communicating with the liquid flow passage at at least one place of the liquid introduction portion and allows a liquid flow to enter a gas-liquid mixer, which is a space inside the annular gas introduction portion; a gas inlet that is provided for communicating with the gas flow passage at at least one place of the annular gas introduction portion and allows a gas flow to enter the gas-liquid mixer; a tubular flow passage, which penetrates the gas-liquid spout portion, that mixes the gas flow exited from the gas inlet and the liquid flow exited from the liquid inlet, and allows a gas- liquid mixed fluid in which a liquid is atomized to exit; a spout that is provided in the gas-liquid spout portion for communicating with the tubular flow passage and spouts the gas-liquid mixed fluid; a flow passage that is provided in the gas-liquid spout portion and has a taper communicating with the spout; a straightener provided in the flow passage, the straightener having an opening for noise reduction; and a projection portion that is provided in the liquid introduction portion, protrudes to the gas-liquid mixer, and forms the straightener and a straightening outlet, wherein the straightener is provided in the gas-liquid spout portion on a spout side of the gas-liquid mixer to form the straightening outlet, wherein, along a plane that is orthogonal to a central axis of the spraying apparatus main body that intersects the opening of the straightener, a width of the opening along a line extending from a center of the projection portion radially outward varies around a circumference of the projection portion, and 2wherein in a case where the spraying apparatus is cut along an inner surface of the gas- liquid spout portion in a direction intersecting the central axis of the spraying apparatus main body and is viewed from a spraying apparatus main body side, an area ratio of an area of the straightening outlet to an area of the opening of the straightener is greater than 0% and 60% or less, and the area of the straightening outlet is greater than an area of the tubular flow passage.
	In other words, the prior art does not teach a spraying apparatus that includes a straightener, the straightener having an opening; wherein the straightener is placed downstream of a gas-liquid spout.
	The closest prior art, Barty (U.S. 5,152,460), teaches a similar spraying apparatus. However, in Barty, the straightener was previously interpreted as passage 49, which is 
	All other dependent claims are allowed for further limiting claims 1, 7 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752


/DARREN W GORMAN/Primary Examiner, Art Unit 3752